DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 6/9/21, amended claim(s) 31, 39, 48, and 55 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 31-60 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 31, the claim language “sequestering, after the air has exited the housing via the vent, the initial volume of blood in the fluid reservoir” appears to be new matter.  Specifically, the examiner could not find support for the sequestering occurring “after” the “air has exited” the housing.  The closest support the examiner could find for this claim language is at para [1068] of Applicant’s specification as originally filed, which states “…the movement of the first plunger 255 relative to the housing 201 compresses air disposed within a portion of the inner volume 207 that is distal to the first plunger 255.  In this manner, the vents 214 defined by the housing 201 (described above) can allow the air to exit the portion of the inner volume 207.”  However, this exiting of the air occurs during the “second configuration” (see para [1067]).  The second configuration is also when the blood is sequestered (see para [1069], which states “[a]s shown by the arrow CC … a bodily-fluid is drawn into the fluid reservoir 280”).  Therefore, it appears that the exiting of air and the sequestering of blood occurs simultaneously.  Therefore, adequate support is needed.
For claim 39, the claim language “sequestering, after the air has exited the housing via the vent, the initial volume of blood in the fluid reservoir” appears to be new matter.  Specifically, the examiner could not find support for the sequestering occurring “after” the “air has exited” the housing.  The closest support the examiner could find for this claim language is at para [1068] of Applicant’s specification as originally filed, which states “…the movement of the first plunger 255 relative to the housing 201 compresses air disposed within a portion of the inner volume 207 that is distal to the first plunger 255.  In this manner, the vents 214 defined by the housing 201 (described above) can allow the air to exit the portion of the inner volume 207.”  However, this exiting of the air occurs during the “second configuration” (see para [1067]).  The second configuration is also when the blood is sequestered (see para [1069], which states “[a]s shown by the arrow CC … a bodily-fluid is drawn into the fluid reservoir 280”).  Therefore, it appears that the exiting of air and the sequestering of blood occurs simultaneously.  Therefore, adequate support is needed.
For claim 48, the claim language “sequestering, after the air has exited the housing via the vent, the initial volume of blood in the fluid reservoir” appears to be new matter.  Specifically, the examiner could not find support for the sequestering occurring “after” the “air has exited” the housing.  The closest support the examiner could find for this claim language is at para [1068] of Applicant’s specification as originally filed, which states “…the movement of the first plunger 255 relative to the housing 201 compresses air disposed within a portion of the inner volume 207 that is distal to the first plunger 255.  In this manner, the vents 214 defined by the housing 201 (described above) can allow the air to exit the portion of the inner volume 207.”  However, this exiting of the air occurs during the “second configuration” (see para [1067]).  The second configuration is also when the blood is sequestered (see para [1069], which states “[a]s shown by the arrow CC … a bodily-fluid is drawn into the fluid reservoir 280”).  Therefore, it appears that the exiting of air and the sequestering of blood occurs simultaneously.  Therefore, adequate support is needed.
For claim 55, the claim language “placing the blood sequestration device in a second operating mode after the air has exited the blood sequestration device via the vent” appears to be new matter.  Specifically, the examiner could not find support for the sequestering occurring “after” the “air has exited” the housing.  The closest support the examiner could find for this claim language is at para [1068] of Applicant’s specification as originally filed, which states “…the movement of the first plunger 255 relative to the housing 201 compresses air disposed within a portion of the inner volume 207 that is distal to the first plunger 255.  In this manner, the vents 214 defined by the housing 201 (described above) can allow the air to exit the portion of the inner volume 207.”  However, this exiting of the air occurs during the “second configuration” (see para [1067]).  The second configuration is also when the blood is sequestered (see para [1069], which states “[a]s shown by the arrow CC … a bodily-fluid is drawn into the fluid reservoir 280”).  Therefore, it appears that the exiting of air and the sequestering of blood occurs simultaneously.  Therefore, adequate support is needed.
Dependent claim(s) 32-38, 40-47, 49-54, and 56-60 fail to cure the deficiencies of independent claim(s) 31, 39, 48, and 55, thus claim(s) 31-60 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 31-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0145933 to Patton in view of U.S. Patent Application Publication No. 2009/0192447 to Andersen et al. (hereinafter “Andersen”).
For claim 31, Patton discloses a method (Abstract) of using a blood sequestration device (500) (Fig. 5) (para [0038]) to obtain from a patient a blood sample with reduced contamination (para [0038]), the blood sequestration device having a housing (the external surfaces of 500 that define the lumens, cavities, and reservoirs by which the fluid is constrained to) (see Fig. 5) and a fluid reservoir (504) (Fig. 5) disposed in the housing (as can be seen in Fig. 5), the method comprising:
establishing fluid communication between an inlet port (514) (Fig. 5) of the housing and the patient (Fig. 5-7) (para [0039]-[0046]);
receiving an initial volume of blood withdrawn from the patient into the fluid reservoir (504), the fluid reservoir at least partially defined by a seal member (602 or 702) (Figs. 6A and 6B, or 7A and 7B) that transitions (Examiner’s Note: functional language/intended use, i.e., capable of) from a first state to a second state as the initial volume of blood flows into the fluid reservoir and toward the seal member (Fig. 5-7) (para [0039]-[0046);
sequestering the initial volume of blood in the fluid reservoir (Fig. 5-7) (para [0039]-[0046); and

Patton does not expressly disclose allowing air to exit the housing via a vent when the seal member is transitioning from the first state to the second state, and that the sequestering occurs after the air has exited the housing via the vent.
However, Andersen teaches allowing air to exit a housing (30) (Figs. 4a and 4b) (para [0028]) via a vent (34) (Figs. 4a and 4b) (para [0028]) when a seal member (specifically the interaction(s) of 40 with 36c and/or 44 with 34a, but more generally also includes 38, 38a, 36b, 42, and 46) is transitioning from a first state to a second state (para [0030], [0032], and/or [0035]) (see more generally para [0030]-[0036]), a fluid reservoir (the reservoir defined by the inside of 30) at least partially defined by the seal member (as can be seen in Fig. 4b) (also see generally para [0030]-[0036]) that transitions from the first state to the second state as an initial volume of blood flows into the fluid reservoir and towards the seal member (para [0030], [0032], and/or [0035]) (see more generally para [0030]-[0036]), and that sequestering occurs after the air has exited the housing via the vent (initially the air is vented because 44 is below 34c before any sequestering occurs, and then fluid enters 32 and is sequestered in 30 because 40 is engaged with 36d, see Figs. 6a and 6b, as well as [0034]-[0036]).
It would have been obvious to a skilled artisan to modify Patton to include allowing air to exit the housing via a vent when the seal member is transitioning from the first state to the second state, and that the sequestering occurs after the air has exited the housing via the vent, in view of the teachings of Andersen, for the obvious advantage of venting the gas displaced by the bodily fluid being diverted into the fluid reservoir in Patton.
For claim 32, Patton further discloses wherein the initial volume of blood is less than approximately 5 ml (Figs. 5-7) (para [0039]-[0046]) (also see para [0032]).
For claims 33 and 34, Patton discloses the pre-sample reservoirs are configured to hold approximately 1 ml to 5 ml and furthermore that the amount of blood transferred to the pre-sample reservoir may be regulated by the size of the reservoir (para [0032]).  It would have been obvious to a skilled artisan to modify the size of the pre-sample reservoir to receive 0.1 ml to 0.5 ml or 0.5 ml as Patton teaches approximately 1 ml and that the amount can be changed based on the size of the reservoir.  The examiner notes that approximately 1 ml and approximately 0.5 ml are similar and approximately equal and are thus obvious as they are similar disclosed with sufficient specificity (see MPEP 2144.05).
For claim 35, Patton further discloses wherein the outlet port is fluidically isolated from the fluid reservoir (Figs. 5-7) (para [0039]-[0046]).
For claim 36, Patton, as modified by Prybell, further discloses wherein the seal member is configured to (Examiner’s Note: functional language, i.e., capable of) inhibit air from reentering the fluid reservoir through the vent (as can be seen in Figs. 5-7, the sealing member closes off the sample reservoir and there is no more fluid entering the system allowing for air to be expelled or entered into the sample reservoir through the vent).
For claim 37, Patton further discloses wherein the initial volume of blood is fluidically isolated in the fluid reservoir (Figs. 5-7) (para [0039]-[0046]).
For claim 38, Patton further discloses wherein the blood sequestration device (500) is in a first operating mode (Figs. 6A or 7A) during the receiving of the initial volume of blood, the method further comprising: automatically transitioning the blood sequestration device form the first operating mode (Figs. 6A or 7A) to a second operating mode (Figs. 6B or 7B) to allow the sequestering of the initial volume of blood in the fluid reservoir and the transferring of the subsequent volume of blood from the inlet port toward the outlet port (Figs. 5-7) (para [0039]-[0046]).
For claim 39, Patton discloses a method (Abstract) of using a blood sequestration device (500) (Fig. 5) (para [0038]) to obtain from a patient a blood sample with reduced contamination (para [0038]), the blood sequestration device having a housing (the external surfaces of 500 that define the lumens, cavities, and reservoirs by which the fluid is constrained to) (see Fig. 5) and a fluid reservoir (504) (Fig. 5) defined at least partially by the housing (as can be seen in Fig. 5), the method comprising:
establishing fluid communication between an inlet port (514) (Fig. 5) of the housing and the patient (Fig. 5-7) (para [0039]-[0046);
in a first operating mode (Figs. 6A and 7A), allowing an initial volume of blood received from the patient to flow into the fluid reservoir (504) via a first fluid flow path (516) disposed in the housing (Figs. 5-7) (para [0039]-[0046]);
allowing a seal member (602 or 702) (Figs. 6A and 6B, or 7A and 7B) at least partially defining the fluid reservoir (as can be seen in Figs. 5-7) to transition from a first state to a second state as blood flows into the fluid reservoir and toward the seal member (Fig. 5-7) (para [0039]-[0046);
sequestering the initial volume of blood in the fluid reservoir (Figs. 5-7) (para [0039]-[0046]); and
in a second operating mode (Figs. 6B and 7B), allowing a subsequent volume of blood to flow from the inlet port toward an outlet port (510) (Fig. 5) of the housing via a second fluid flow path (518) (Fig. 5) disposed in the housing, thereby bypassing the fluid reservoir (504) (Fig. 5) and the initial volume of blood sequestered therein (Figs. 5-7) (para [0039]-[0046]).
Patton does not expressly disclose allowing air to exit the housing via a vent when the seal member is transitioning from the first state to the second state, and that the sequestering occurs after the air has exited the housing via the vent.
However, Andersen teaches allowing air to exit a housing (30) (Figs. 4a and 4b) (para [0028]) via a vent (34) (Figs. 4a and 4b) (para [0028]) when a seal member (specifically the interaction(s) of 40 with 
It would have been obvious to a skilled artisan to modify Patton to include allowing air to exit the housing via a vent when the seal member is transitioning from the first state to the second state, and that the sequestering occurs after the air has exited the housing via the vent, in view of the teachings of Andersen, for the obvious advantage of venting the gas displaced by the bodily fluid being diverted into the fluid reservoir in Patton.
For claim 40, Patton further discloses wherein the initial volume of blood is less than approximately 5 ml (Figs. 5-7) (para [0039]-[0046]) (also see para [0032]).
For claims 41 and 42, Patton discloses the pre-sample reservoirs are configured to hold approximately 1 ml to 5 ml and furthermore that the amount of blood transferred to the pre-sample reservoir may be regulated by the size of the reservoir (para [0032]).  It would have been obvious to a skilled artisan to modify the size of the pre-sample reservoir to receive 0.1 ml to 0.5 ml or 0.5 ml as Patton teaches approximately 1 ml and that the amount can be changed based on the size of the reservoir.  The examiner notes that approximately 1 ml and approximately 0.5 ml are similar and approximately equal and are thus obvious as they are similar disclosed with sufficient specificity (see MPEP 2144.05).
For claim 43, Patton further discloses wherein the outlet port is fluidically isolated from the fluid reservoir (Figs. 5-7) (para [0039]-[0046]).
For claim 44, Patton further discloses wherein the initial volume of blood is fluidically isolated in the fluid reservoir (Figs. 5-7) (para [0039]-[0046]).
For claim 45, Patton further discloses wherein the seal member is in the second state when the blood sequestration device is in the second operating mode (Figs. 5-7) (para [0039]-[0046]).
For claim 46, Patton, as modified by Prybell, further discloses wherein the seal member is configured to (Examiner’s Note: functional language, i.e., capable of) inhibit air from reentering the fluid reservoir through the vent (as can be seen in Figs. 5-7, the sealing member closes off the sample reservoir and there is no more fluid entering the system allowing for air to be expelled or entered into the sample reservoir through the vent).
For claim 47, Patton further discloses wherein the blood sequestration device transitions from the first operating mode to the second operating mode without manual intervention (Figs. 5-7) (para [0039]-[0046]).
For claim 48, Patton discloses a method (Abstract) of using a blood sequestration device (500) (Fig. 5) (para [0038]) to obtain from a patient a blood sample with reduced contamination (para [0038]), the blood sequestration device having a housing (the external surfaces of 500 that define the lumens, cavities, and reservoirs by which the fluid is constrained to) (see Fig. 5) and a fluid reservoir (504) (Fig. 5) at least partially defined by the housing (as can be seen in Fig. 5), the method comprising:
establishing fluid communication between the housing and the patient via a lumen-containing device (508) (Fig. 5-7) (para [0039]-[0046);
in a first operating mode (Figs. 6A and 7A), allowing an initial volume of blood to flow from the patient toward a seal member (512, which corresponds to 602 or 702) (Figs. 5-7) defining a portion of the fluid reservoir (Figs. 5-7) (para [0039]-[0046]);

sequestering the initial volume of blood in the fluid reservoir (Figs. 5-7) (para [0039]-[0046]); and
in a second operating mode (Figs. 6B and 7B), allowing a subsequent volume of blood to flow from the inlet port (514) toward an outlet port (518) of the housing, thereby bypassing the fluid reservoir (504) (Fig. 5) and the initial volume of blood sequestered therein (Figs. 5-7) (para [0039]-[0046]).
Patton does not expressly disclose allowing air to exit the housing via a vent when the seal member is transitioning from the first state to the second state, and that the sequestering occurs after the air has exited the housing via the vent.
However, Andersen teaches allowing air to exit a housing (30) (Figs. 4a and 4b) (para [0028]) via a vent (34) (Figs. 4a and 4b) (para [0028]) when a seal member (specifically the interaction(s) of 40 with 36c and/or 44 with 34a, but more generally also includes 38, 38a, 36b, 42, and 46) is transitioning from a first state to a second state (para [0030], [0032], and/or [0035]) (see more generally para [0030]-[0036]), a fluid reservoir (the reservoir defined by the inside of 30) at least partially defined by the seal member (as can be seen in Fig. 4b) (also see generally para [0030]-[0036]) that transitions from the first state to the second state as an initial volume of blood flows into the fluid reservoir and towards the seal member (para [0030], [0032], and/or [0035]) (see more generally para [0030]-[0036]), and that sequestering occurs after the air has exited the housing via the vent (initially the air is vented because 44 is below 34c before any sequestering occurs, and then fluid enters 32 and is sequestered in 30 because 40 is engaged with 36d, see Figs. 6a and 6b, as well as [0034]-[0036]).

For claim 49, Patton further discloses wherein the initial volume of blood is less than approximately 5 ml (Figs. 5-7) (para [0039]-[0046]) (also see para [0032]).
For claims 50 and 51, Patton discloses the pre-sample reservoirs are configured to hold approximately 1 ml to 5 ml and furthermore that the amount of blood transferred to the pre-sample reservoir may be regulated by the size of the reservoir (para [0032]).  It would have been obvious to a skilled artisan to modify the size of the pre-sample reservoir to receive 0.1 ml to 0.5 ml or 0.5 ml as Patton teaches approximately 1 ml and that the amount can be changed based on the size of the reservoir.  The examiner notes that approximately 1 ml and approximately 0.5 ml are similar and approximately equal and are thus obvious as they are similar disclosed with sufficient specificity (see MPEP 2144.05).
For claim 52, Patton, as modified by Prybell, further discloses wherein the seal member is configured to (Examiner’s Note: functional language, i.e., capable of) inhibit air from reentering the fluid reservoir through the vent (as can be seen in Figs. 5-7, the sealing member closes off the sample reservoir and there is no more fluid entering the system allowing for air to be expelled or entered into the sample reservoir through the vent).
For claim 53, Patton further discloses wherein the initial volume of blood is fluidically isolated in the fluid reservoir (Figs. 5-7) (para [0039]-[0046]).
For claim 54, Patton further discloses establishing fluid communication between the outlet port and a sample reservoir (506) (Figs. 5-7) (para [0039]-[0046]).
For claim 55, Patton discloses a method (Abstract) of using a blood sequestration device (500) (Fig. 5) (para [0038]) to obtain from a patient a blood sample with reduced contamination (para [0038]), the blood sequestration device defines a first fluid flow path (516) (Fig. 5) and a second fluid flow path (518) (Fig. 5), the method comprising:
establishing fluid communication between the blood sequestration device and the patient via a lumen-containing device (508) (Fig. 5-7) (para [0039]-[0046]);
allowing an initial volume of blood to flow from the patient toward a seal member (512, which corresponds to 602 or 702) (Figs. 5-7), via the first fluid flow path when in a first operating mode (Figs. 6A and 7A) (para [0039]-[0046]);
allowing the seal member (602 or 702) to transition from a first state to a second state as at least a portion of the initial volume of blood flows through the first fluid flow path toward the seal member (Fig. 5-7) (para [0039]-[0046);
placing the blood sequestration device in a second operating mode (Fig. 5-7) (para [0039]-[0046]); and
allowing a subsequent volume of blood to flow from the patient toward an outlet port (510) (Fig. 5) of the blood sequestration device via the second fluid flow path when in the second operating mode, thereby bypassing the initial volume of blood sequestered in the first fluid flow path (Fig. 5-7) (para [0039]-[0046]).
Patton does not expressly disclose allowing air to exit the blood sequestration device via a vent when the seal member is transitioning from the first state to the second state, and that the placing the blood sequestration device in a second operating mode occurs after the air has exited the blood sequestration device via the vent.
However, Andersen teaches allowing air to exit a housing/blood sequestration device (30) (Figs. 4a and 4b) (para [0028]) via a vent (34) (Figs. 4a and 4b) (para [0028]) when a seal member (specifically 
It would have been obvious to a skilled artisan to modify Patton to include allowing air to exit the blood sequestration device via a vent when the seal member is transitioning from the first state to the second state, and that the placing the blood sequestration device in a second operating mode occurs after the air has exited the blood sequestration device via the vent, in view of the teachings of Andersen, for the obvious advantage of venting the gas displaced by the bodily fluid being diverted into the fluid reservoir in Patton.
For claim 56, Patton further discloses wherein the initial volume of blood is less than approximately 5 ml (Figs. 5-7) (para [0039]-[0046]) (also see para [0032]).
For claims 57 and 58, Patton discloses the pre-sample reservoirs are configured to hold approximately 1 ml to 5 ml and furthermore that the amount of blood transferred to the pre-sample reservoir may be regulated by the size of the reservoir (para [0032]).  It would have been obvious to a skilled artisan to modify the size of the pre-sample reservoir to receive 0.1 ml to 0.5 ml or 0.5 ml as Patton teaches approximately 1 ml and that the amount can be changed based on the size of the reservoir.  The examiner notes that approximately 1 ml and approximately 0.5 ml are similar and 
For claim 59, Patton further discloses wherein the initial volume of blood is fluidically isolated in the first fluid flow path (Figs. 5-7) (para [0039]-[0046]).
For claim 60, Patton further discloses establishing fluid communication between the outlet port and a sample reservoir (506) (Figs. 5-7) (para [0039]-[0046]).
Response to Arguments
Applicant(s)’ arguments filed 6/9/21 have been fully considered.  In response, the examiner submits that the applied references teach the newly amended features at the portions of the references that are cited above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791